Citation Nr: 1024196	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.  

2.  Entitlement to service connection for tinea versicolor.  

3.  Entitlement to service connection for a headache 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 
1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Roanoke, Virginia, VA Regional Office (RO).  

The Board notes that the while the February 2007 VA Form 8 
notes the issues being certified are service connection for 
tinea versa color and headaches, the Veteran perfected an 
appeal in regard to service connection for right ear hearing 
loss, in a September 2007 VA Form 9.  Thus, all three issues 
are properly on appeal.  See 38 C.F.R. § 19.35 (providing 
that the RO's certification of an appeal is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in February 2010.  A 
transcript of the hearing has been associated with the claims 
file.  

The issues of entitlement to service connection for right ear 
hearing loss and tinea versicolor being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not establish a 
chronic headache disability related to service.  


CONCLUSION OF LAW

A chronic headache disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The August 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in October 2009.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in August 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

Criteria

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009).  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304 
(2009).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for 
headaches.  Having considered the evidence, the Board finds 
that service connection for headaches is not warranted.  

Initially, the Board notes that there has been no assertion 
of combat in regard to the claim addressed herein.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) 
are not for application in this determination.

Service treatment records are negative for complaints of 
headaches and the Veteran testified hat he did not have in-
service treatment for headaches.  Transcript at 15 (2010).  
In addition, while the records reflect that he sustained a 1 
x 2 mm laceration to the top of the scalp requiring stitches 
during service in September 1991, the June 1992 separation 
examination report shows that the head was normal and 
neurologic examination was normal.  The Board notes that 
although a history of the head laceration was noted at 
separation, on the accompanying medical history to the 
separation report, the Veteran specifically denied having or 
having had frequent or severe headache.  

Equally important is the October 2009 VA examiner's 
conclusion that the Veteran's headaches are tension 
headaches, episodic and uncomplicated, with notation that the 
headaches have no significant affect on the Veteran's 
occupation or usual activities.  The report of examination 
notes that all cranial nerves are intact, that all reflexes 
are normal, that there are no motor impairments, and that 
cerebellar examination, mental status examination, and 
fundoscopic examination were all normal.  These findings are 
consistent with the normal findings at separation.  

In addition, while an October 2007 VA treatment record 
reflects the Veteran's complaints of chronic headaches, 
status post in-service trauma, a mere transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
addition, although a July 2008 VA treatment record reflects 
complaint of occasional headaches and a reference to lead 
toxicity secondary to stripping old paint off of houses was 
noted, and records, dated in August 2008, reflect complaints 
of headaches around the right eye different from his usual 
headaches, and the assessments entered included questionable 
West Nile virus versus viral meningitis, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Regardless, such does not establish that the Veteran has a 
chronic headache disability and the October 2009 VA examiner 
specifically stated that the Veteran's tension headaches are 
not related to service.  

The Board accepts that the Veteran has headaches and 
acknowledges the assertions in regard to continuity of 
symptomatology.  The defect in the claim is an absence of 
competent evidence of disease or injury productive of 
disability, and thus, service connection is not warranted.  
See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds the opinion of the VA medical expert to the 
effect that the Veteran has tension headaches that do not 
result in a chronic headache disability and that are not 
related to service to be more probative than the Veteran's 
lay opinion.  The examiner reviewed the claims file and a 
rationale for the opinion was provided based on objective 
findings, reliable principles and sound reasoning, and the 
opinion is consistent with contemporaneous evidence.  

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for headaches is denied.  


REMAND

The Veteran asserts entitlement to service connection for 
right ear hearing loss and a skin disorder.  Having 
considered the evidence, the Board finds that further 
development is necessary for a determination.  

The April 2009 supplemental statement of the case reflects 
the agency of original jurisdiction (AOJ) determination that 
the Veteran had in-service noise exposure, noting that the 
Veteran's military occupational specialty (MOS) was aviation 
boatswain's mate - equipment.  In addition, the Board notes 
that a December 1991 service treatment record notes cerumen 
build up, and VA records, dated in October 2007, note 
impaired hearing on the right with an abnormal external 
auditory canal, and the assessment was Eustachian 
dysfunction.  

Further, the Veteran testified that he noticed hearing 
difficulty in 1995.  Transcript at 6 (2010).  The Board notes 
that while a May 2002 private record reflects that the 
Veteran denied decreased hearing and an October 2003 record 
notes that hearing was grossly intact, a September 2006 VA 
record notes that a conductive hearing loss had been 
identified on "audiogram."  The Board notes that a post-
service audiogram, dated prior to September 2006, is not 
associated with the claims file.  

In addition, in May 2008, the Veteran submitted pure tone 
audiometry test results.  The record consists of an 
uninterpreted graphic representation of audiometric data.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not 
interpret graphical representations of audiometric data).

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009).  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested 
to a compensable degree within one year following discharge 
from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board further notes that the term "hearing loss 
disability" is defined in VA regulations.  For the purposes 
of applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the Veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).  

In this case, there is insufficient evidence upon which to 
base a determination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the Veteran should be afforded a VA 
examination in association with the claim of entitlement to 
service connection for right ear hearing loss.  

In addition, the Veteran asserts entitlement to service 
connection for a skin disorder identified as tinea 
veriscolor.  In that regard a May 1992 service treatment 
record notes hypopigmented, macular, sharply marginated spots 
on the chest, shoulders, and back and the assessment was 
tinea versicolor.  At separation in June 1992, the Veteran 
indicated that he had a skin disease described as "white 
blotches."  At the hearing, the Veteran testified that he 
continues to have the same skin symptoms as those documented 
during service.  Transcript at 10-11 (2010).  

The Board notes that an August 2001 private record notes no 
rash, and while an October 2007 VA treatment record reflects 
an assessment of tinea veriscolor, the October 2009 VA 
examiner noted that previous evaluations did not describe a 
skin condition consistent with tinea versicolor, that 
complaints of a nonpainful/nonitchy rash on the arms in 
August 2008 were very non-specific with no formal testing 
having been accomplished, and that while one hypopigmented 
spot on the chest was noted in September 2006, there was no 
"KOH prep" testing of the skin and there had not been an 
evaluation by a dermatologist for confirmation of a diagnosis 
of tinea versicolor.  Consequently, the examiner was unable 
to render an opinion in regard to the nature or etiology of 
the claimed skin disorder without resorting to mere 
speculation.  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, the Veteran must be afforded 
a VA dermatological examination to determine whether any 
identified skin disorder is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
audiogram referenced in the September 2006 
VA treatment record.  All efforts in this 
regard should be documented in the claims 
file and all records obtained should be 
associated with the claims file.  

2.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
existence and etiology of hearing loss on 
the right.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner express the opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified hearing loss 
disability on the right was manifest 
during service or within the initial year 
after separation or is otherwise related 
to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The AOJ should schedule the Veteran 
for a VA dermatological examination to 
determine the existence and etiology of 
any identified skin disorder/rash.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished, to include a 
KOH test, if required.  The AOJ should 
request that the examiner express the 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any skin disorder was 
manifest during service or otherwise 
related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review all opinions obtained for adequacy 
and any further development in that regard 
should be accomplished prior to returning 
the claims file to the Board.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


